DETAILED ACTION
This Office Action is in response to the Amendment filed on 26 August 2021.
Claims 1-12 are presented for examination.
Claims 1, 9 and 11 are amended.
Claim 12 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 26 August 2021, with respect to the Objection of the Specification, Specifically the Title have been fully considered and are persuasive.  The Objection of the Specification, Specifically the Title has been withdrawn. 

Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.
Regarding Claims 1 and 9, the Applicant argues:
(1)	Miyama discloses transferring image data that is packetized from a host system side to a display side that consists of multiple panels. The packet that is transferred from a host system side to a display side consist a header, a body, and a footer, the footer including parity/CRC for transfer error detection. Additionally, Miyama discloses re-transmitting the entire “sub window” that makes up the window or only the packet in which a skip/transfer error occurs.
However Cai and Miyama do not disclose restoring the data inputted to the first input circuit using M-1 data segments and the parity segment among the M+1 segments, and distributing M+1 segments including M data segment and a parity segment to the N+1 switches.
For example, Miyama only discloses that data and parity are transferred in one packet, Miyama does not disclose that the data and the parity are transferred in different packets. In other word, Miyama does not disclose that the data and the parity are transferred separately [Remarks, pages 8-9].

(2)	Thus, it is explicit that at least the features of “the first input circuit divides inputted data into partial data in a predetermined length, and distributes M+1 segments (M is a natural number of 2 or larger and N or smaller) to the N+1 switches, the M+1 segments including M data segments and a parity segment, each of the M data segments corresponding to each of continuous M pieces of partial data, the parity segment corresponding to horizontal parities calculated over the M data segments” and “the first output circuit restores the data inputted to the first input 
In view of the above, reconsideration and withdrawal of the rejections is respectfully requested [Remarks, page 9].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated below, Cai discloses a transmission apparatus (see Figure 8 and page 9, paragraph 87, line 1; a transmission apparatus/OTN switching apparatus 800) comprising: 
restore the data inputted to the first input circuit using M segments among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and transferred by the N+1 switches (see Figure 8 and page 10, paragraph 95; restore/re-assembles the data inputted/(ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit/(OTNoE 206-1) using M segments/(M1, M2) among the M+1 segments/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) which are distributed/(corresponding to the selected port) and transmitted/transmission by the first 
However, Mamiya discloses a transmission apparatus comprising:
a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),
the parity segment correspond to horizontal parities calculated over the data segments (see Figure 6b and page 6, paragraph 81; the parity segment correspond to horizontal/horizontal parities/parities calculated/(divided and ORed) over data segments/video data),
the M segments including the parity segment (see Figure 6a and page 6, paragraph 81; the M segments/(footer 74) including the parity segment/horizontal parity as shown in Figure 6a).
In other words, in regards to the limitation “However Cai and Miyama do not disclose restoring the data inputted to the first input circuit using M-1 data segments and the parity segment among the M+1 segments, and distributing M+1 segments including M data segment and a parity segment to the N+1 switches”, this is not a limitation in the current claim set.  In fact, M-1 does not appear anywhere in the claim limitations.
In regards to the limitation “restore the data inputted to the first input circuit using M segments among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and transferred by the N+1 switches”, Figure 8 and page 10, paragraph 95 discloses inputted data ODU 834-1, 834-2, 834-3 and 834-4 is re-assembled to the first input circuit OTNoE 206-1 using M segments M1 and M2 
In regards to the limitation “the M segments including the parity segment”, Figure 6a and paragraph 81 of Mamiya discloses the footer 74/(M segments) including the horizontal parity as shown in Figure 6a. 
Applicant argues “For example, Miyama only discloses that data and parity are transferred in one packet, Miyama does not disclose that the data and the parity are transferred in different packets. In other word, Miyama does not disclose that the data and the parity are transferred separately”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In other words, Miyama is only used to cure the deficiencies of Cai pertaining to the parity. 
Therefore, the combination of Cai and Mamiya discloses the broadly claimed limitation “restore the data inputted to the first input circuit using M segments among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and transferred by the N+1 switches, the M segments including the parity segment”.



As per the second argument,
In other words, in regards to the limitation “the first input circuit divides inputted data into partial data in a predetermined length”, Figure 8 discloses OTNoE 206-1/the first input circuit divides the input data ODU 834-1, 834-2, 834-3 and 834-4 into individual packets into one to one correspondence between ODU 834-1 through ODU 834-4 and PKT 828-1 through PKT 828-4.  Furthermore, page 9, paragraph 91 and Figure 8 further discloses PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 are distributed to one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4.  Additionally, Cai further discloses in paragraph 91 the connections between ports P1 208-1 through ports P4 208-4 and Ethernet switches 212-1 through 212-4 allow an ingress PIU module 204 to transmit PKTs in parallel on available Ethernet switches 212. 
In regards to the limitation “and distributes M+1 segments (M is a natural number of 2 or larger and N or smaller) to the N+1 switches”, Figure 8 of Cai discloses PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 distributed to the one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4.  Figure 8 and paragraph 91 of Cai discloses OTNoE 206-1 selects one of ports 208 for transmission of each PKT 828 of PKTs 828 and transmits each PKT 828 of PKTs 828 from its selected port 208 of PIU module 204-1 over Ethernet switch 212.
In regards to the limitation “the M+1 segments including M data segments and a parity segment”, Cai discloses PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 including M data segments M1 and M2.  In regards to the limitation “a parity segment”, Figure 6b and paragraph 81 of Mamiya discloses a 24 horizontal parity bit consisting of the video data divided in units of 24 bits. 

In regards to the limitation “each of the parity segment corresponding to horizontal parities calculated over the M data segments”, Mamiya discloses video data is divided/calculated in units of 24 bits and exclusively ORed/calculated to generate a horizontal parity bit, which is then compared with the value of the transfer error checking/correcting field 78 and those 24 bits are ORed, thereby outputting a parity error of the whole video data.
In regards to the limitation “the parity segment corresponding to horizontal parities calculated over the M data segments”, Figure 6b and page 6, paragraph 81 of Maru discloses the parity segment correspond to horizontal parities divided and ORed over data segments such as video data.  
In regards to the limitation “the first output circuit restores the data inputted to the first input circuit and outputs the restored data using at least any of the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and are transferred by the N+1 switches”, Figure 8 and paragraph 95 of Cai discloses the first output circuit restores the data inputted to the first input circuit the first output circuit OTNoE 206-2) re-assembles the inputted data (ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit OTNoE 206-1 and exits the re-assembled packets using at least any of the M+1 segments PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 corresponding to the selected port and transmission by the first input circuit OTNoE 
In regards to the limitation “the first output circuit is further configured to: restore the data inputted to the first input circuit using M segments including the parity segment among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and are transferred by the N+1 switches”, see the first argument response above.
Therefore, the combination of Cai and Mamiya discloses the broadly claimed limitations “the first input circuit divides inputted data into partial data in a predetermined length, and distributes M+1 segments (M is a natural number of 2 or larger and N or smaller) to the N+1 switches, the M+1 segments including M data segments and a parity segment, each of the M data segments corresponding to each of continuous M pieces of partial data, the parity segment corresponding to horizontal parities calculated over the M data segments” and “the first output circuit restores the data inputted to the first input circuit and outputs the restored data using at least any of the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and are transferred by the N+1 switches” and “the first output circuit is further configured to: restore the data inputted to the first input circuit using M segments including the parity segment among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and are transferred by the N+1 switches”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2017/0310538 A1), hereinafter Cai, in view of Mamiya et al (US 2001/0030649 A1), hereinafter Mamiya.

Regarding Claim 1, Cai discloses a transmission apparatus (see Figure 8 and page 9, paragraph 87, line 1; a transmission apparatus/OTN switching apparatus 800) comprising: 
a plurality of input circuits (see Figure 8 and page 9, paragraph 87, lines 6-11; a plurality of input circuits/(P1 208-1, P2 208-2, P3 208-3, P4 208-4) that includes a first input circuit (see Figure 8 and page 9, paragraph 88, line 1; that includes a first input circuit/OTNoE 206-1); 
N+1 switches (N is a natural number of 2 or larger) (see Figure 8 and page 9, paragraph 87, lines 7-10; N+1 switches/one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4); and 
a plurality of output circuits (see Figure 8; a plurality of output circuits/outputs 210 as shown in Figure 8) that includes a first output circuit (see Figure 8, page 10, paragraph 92, lines 1-3; that includes a first output circuit/OTNoE 206-2),  
wherein the first input circuit divides inputted data into partial data in a predetermined length (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; the first input circuit/(OTNoE 206-1) divides/generates inputted data/(ODU 834-1, 834-2, 834-3 and 834-4) into partial data/(individual packets) in a predetermined length/one to one correspondence between ODU 834-1 through ODU 834-4 and PKT 828-1 through PKT 828-4), and distributes M+1 segments (M is a natural number of 2 or 
restore the data inputted to the first input circuit using M segments among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and transferred by the N+1 switches (see Figure 8 and page 10, paragraph 95; restore/re-assembles the data inputted/(ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit/(OTNoE 206-1) using M segments/(M1, M2) among the M+1 segments/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) which are distributed/(corresponding to the selected port) and transmitted/transmission by the first input circuit/(OTNoE 206-1) to the N+1 switches/(one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4) and transferred/transmits by the N+1 switches/one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4), and  

Although Cai discloses a transmission apparatus as set forth above,
Cai does not explicitly disclose “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over data segments” or “the M segments including the parity segment”.
However, Mamiya discloses a transmission apparatus comprising:
a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),
the parity segment correspond to horizontal parities calculated over the data segments (see Figure 6b and page 6, paragraph 81; the parity segment correspond to horizontal/horizontal parities/parities calculated/(divided and ORed) over data segments/video data),
the M segments including the parity segment (see Figure 6a and page 6, paragraph 81; the M segments/(footer 74) including the parity segment/horizontal parity as shown in Figure 6a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over data segments” or “the M segments including the parity segment” as taught by Mamiya in the system of Cai to reduce the error information to be known by the host system (see page 3, paragraph 37, lines 7-8 of Mamiya).
Regarding Claim 7, Cai discloses the transmission apparatus, wherein

a processor (see Figure 3 and page 7, paragraph 72, line 5; a processor/processor 301) that divides data inputted to the first input circuit into the partial data in the predetermined length (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; that divides/generates data/(ODU 834-1, 834-2, 834-3 and 834-4) inputted to the first input circuit/(OTNoE 206-1) into the partial data/(individual packets) in the predetermined length/one to one correspondence between ODU 834-1 through ODU 834-4 and PKT 828-1 through PKT 828-4); and 
a distribution circuit (see Figure 4 and page 8, paragraph 75, line 21; a distribution circuit/control functions 410) that distributes and transmits to the N+1 switches the M pieces of partial data (see Figure 8 and page 9, paragraph 91; that distributes/selects and transmits/transmits to the N+1 switches/(one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4) the M pieces/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) of partial data/individual packets) the M pieces of partial data (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9 and paragraph 91 and page 10, paragraph 98, lines 15-21; the M pieces/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) of partial data/individual packets), for every continuous M pieces of partial data (M is a 51Atty. Dkt. No.: 17-01559 natural number of 2 or larger and N or smaller) obtained by the division of the processor (see Figures 3 and  8 and page 9, paragraph 88 and paragraph 90, lines 1-9 and paragraph 91; for every continuous M pieces/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) of partial data/(individual packets) obtained by the division/generates of the processor/processor 301).
Regarding Claim 9, Cai discloses a transmission method executed by a transmission apparatus that includes a plurality of input circuits (see Figure 8 and page 9, paragraph 87, lines 6-11; that includes a plurality of input circuits/(P1 208-1, P2 208-2, P3 208-3, P4 208-4 and OTNoE 206-1), N+1 switches (N is a natural number of 2 or larger) (see Figure 8 and page 9, paragraph 87, lines 7-10; N+1 switches/one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4), and a plurality of output circuits (see Figure 8; and a plurality of output circuits/outputs 210 and OTNoE 206-2 as shown in Figure 8), the method comprising:
using the N+1 switches (see Figure 8 and page 9, paragraph 87, lines 7-10; using the N+1 switches/one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4), outputting from any of a plurality of output circuits each data inputted from a plurality of input circuits (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; outputting from any of a plurality of output circuits/(outputs 210 as shown in Figure 8) each data/packet inputted from a plurality of input circuits/P1 208-1, P2 208-2, P3 208-3, P4 208-4 and OTNoE 206-1); 
using a first input circuit included in the input circuits (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; using a first input circuit/(OTNoE 206-1) included in the input circuits/P1 208-1, P2 208-2, P3 208-3 and P4 208-4), dividing inputted data into partial data in a predetermined length (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; dividing/generates inputted data/(ODU 834-1, 834-2, 834-3 and 834-4) into partial data/(individual packets) in a predetermined length/one to one correspondence between ODU 834-1 through ODU 834-4 and PKT 828-1 through PKT 828-4) and distributing and transmitting M+1 segments (M is a 
using a first output circuit included in the output circuits (see Figure 8, page 10, paragraph 92, lines 1-3; using a first output circuit/(OTNoE 206-2) included in the output circuits/outputs 210 as shown in Figure 8 and OTNoE 206-2), restoring the data inputted to the first input circuit using M segments among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and transferred by the N+1 switches (see Figure 8 and page 10, paragraph 95; restoreing/re-assembles the data inputted/(ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit/(OTNoE 206-1) using M segments/(M1, M2) among the M+1 segments/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) which are distributed/(corresponding to the selected port) and transmitted/transmission by the first input circuit/(OTNoE 206-1) to the N+1 switches/(one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4) and transferred/transmits by the N+1 switches/one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4), and 

Although Cai discloses a transmission method as set forth above,
Cai does not explicitly disclose “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over the data segments” or “the M segments including the parity segment”.
However, Mamiya discloses a transmission method comprising:
a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),
the parity segment corresponding to horizontal parities calculated over the data segments (see Figure 6b and page 6, paragraph 81; the parity segment corresponding to horizontal/horizontal parities/parities calculated/(divided and ORed) over the data segments/video data);
the M segments including the parity segment (see Figure 6a and page 6, paragraph 81; the M segments/(footer 74) including the parity segment/horizontal parity as shown in Figure 6a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over the data segments” or “the M segments including the parity segment” as taught by Mamiya in the system of Cai to reduce the error information to be known by the host system (see page 3, paragraph 37, lines 7-8 of Mamiya).
Regarding Claim 10, Although Cai discloses the transmission apparatus as set forth above,
Cai does not explicitly disclose “wherein the horizontal parities is obtained by calculating an exclusive OR (XOR) for each bit of M data segments”.
However, Mamiya discloses a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),
wherein the horizontal parities is obtained by calculating an exclusive OR (XOR) for each bit of M data segments (see Figure 6b and page 6, paragraph 81; the 24-bit horizontal parity bits of the videao data are ORed).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Mamiya and further in view of Feng et al (US 2017/0187492 A1), hereinafter Feng.

Regarding Claim 6, Although the combination of Cai and Mamiya discloses the transmission apparatus as set forth above,
The combination of Cai and Mamiya does not explicitly disclose “the partial data comprises a padding inserted so that data length of the partial data is fixed” or “a header which indicates the data length of the partial data before the padding and the header are inserted”.
However, Feng discloses the transmission apparatus, wherein
the partial data (see Figure 2 and page 3, paragraph 47, lines 26-30; the partial data/piece of timeslot data) comprises 

a header which indicates the data length of the partial data before the padding and the header are inserted (see Figure 5 and page 3, paragraph 47, lines 26-30 and paragraph 59; a header/(MAC header) which indicates the data/data length/length of the partial data/(piece of timeslot data) before the padding/padding and the header/(MAC header) are inserted/is used).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the partial data comprises a padding inserted so that data length of the partial data is fixed” or “a header which indicates the data length of the partial data before the padding and the header are inserted” as taught by Feng in the combined system of Cai and Mamiya to minimize data loss (see page 2, paragraph 35, line 12 of Feng).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Mamiya and further in view of Maru et al (US 2002/0080510 A1), hereinafter Maru.

Regarding Claim 12, Although the combination of Cai and Mamiya discloses the transmission apparatus as set forth above,

However, Maru discloses 
the first input circuit transfers the parity segment to a first switch of the N+1 switches where the M data segments is not transferred (see Figure 4 and paragraph 131; the first input circuit/(separator 402) transfers/transmitted the parity segment to a first switch/(switch 405) of the N+1 switches/(switches 404 and 405) where the M data segments is not transferred/one of the data series in inputted through switch 404 which is different from switch 405).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first input circuit transfers the parity segment to a first switch of the N+1 switches where the M data segments is not transferred” as taught by Maru in the combined system of Cai and Mamiya to provide a receiver for decoding turbo-encoded, received data in CDMA (Code Division Multiple Access) system which carries out closed-loop control to electric power of a data transmitter (sew page 3, paragraph 35, lines 2-5 of Maru).

Allowable Subject Matter
Claims 2-5, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dublin et al (US 8,830,993 B1) discloses Extensible Time Space Switch System and Methods for High Capacity Multi-Service Applications.  Specifically Figure 3 and column 10, lines 1-20 and column 13, lines 24-58
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/Ian N Moore/           Supervisory Patent Examiner, Art Unit 2469